Citation Nr: 1427560	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-18 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1974 to April 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal. 

The evidence of record does not show that the Veteran currently has, or during the pendency of this claim has had, a diagnosis of hepatitis C (which would render this an invalid claim of service connection).  However, at the May 2013 videoconference hearing, the Veteran and his daughter testified that he sees a private physician every three months to monitor his hepatitis C.  He was afforded a sixty-day abeyance period to submit additional records from his treating physician.  To date, no such evidence has been received.  Inasmuch as he has identified pertinent (perhaps critical) evidence that is outstanding, VA's duty to assist requires VA to assist him in obtaining such evidence.

The Board further notes that the Veteran has identified alleged risk factors for hepatitis C in service (immunization with jet injectors) and postservice (supervising workers in a dialysis center).  Accordingly, if the records received pursuant to this request establish that the Veteran has, or at any time during the pendency of this claim has had, hepatitis C, an examination to determine the likely etiology of the disease would be necessary.

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of any (and all) private evaluations and/or treatment he has received for his hepatitis C (to specifically include the private provider he testified he sees every three months), and to provide authorizations for VA to secure the complete records of all such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of all evaluations and treatment (records of which are not already associated with the record) from the providers identified.

2. If, and only if, the records received suggest that the Veteran has, or at any time during the pendency of this claim has had, hepatitis C, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hepatitis C.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a)  Does the Veteran currently have, or at any time during the pendency of this claim has he had, a diagnosis of hepatitis C?  If the answer is no, the examiner must reconcile that conclusion with the fact that the Veteran was, at one point in time, given a diagnosis of hepatitis C, to include discussion on whether hepatitis C is a curable disease or rather is one that invariably leaves lasting residuals.  
(b) If hepatitis C is diagnosed, the examiner should further opine regarding the likely etiology of such disease.  Specifically, is it at least as likely as not (a 50% or better probability) that such disease was incurred due to risk factors in service or is the hepatitis C more likely due to a postservice risk factor?  The examiner should note that the Veteran has alleged a risk factors for the disease both in service (immunizations by jet injectors) and postservice (employment in a dialysis center).  

Please provide rationale for all opinions.

3. The AOJ should then review the record and readjudicate the Veteran's claim of service connection for hepatitis C.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

